COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:       01-18-00058-CV

Trial court case number:     16-1394-F425

Trial court:                 425th District Court of Williamson County

       Appellant, Katrina Marie Weibel, has filed a notice of appeal of the trial court’s
order in a suit affecting the parent-child relationship in trial court case no. 16-1394-F425.
Appellant has filed in this Court a “Supplemental Reporter’s Record Request” in which
she “ask[s] that the Court Reporters to please submit” the following reporter’s records:
        A. From Case 16-1102-F425, Name Change, 4/6/16:
               1. 5/3/16 Final Hearing
       B. From Case 16-1246-F425, Protective Orders, 4/18/16
               1. 5/2/16 Protective Order Hearing
       C. From Case 16-2899-F425, Protective Order, 9/6/16
               1. 5/4/18 Dismissal Hearing.
On November 26, 2018, appellant submitted correspondence asking if “[these] Reporter’s
Records are going to be turned in.” “If anything relevant is omitted from the reporter’s
record . . . any party may by letter direct the official court reporter to prepare, certify, and
file in the appellate court a supplement reporter’s record containing the omitted items.”
TEX. R. APP. P. 34.6(d); see generally Wheeler v. Green, 157 S.W.3d 439, 444 (Tex.
2005) (“[P]ro se litigants are not exempt from the rules of procedure.”). Appellant may
request the court reporter to prepare and file a supplemental reporter’s record.
        On November 26, 2018, we granted appellant’s motion for an extension of time to
file her appellant’s brief. Appellant’s brief remains due on December 10, 2018. See TEX.
R. APP. P. 38.6(a), (d).
      It is so ORDERED.

Judge’s signature: __/s/ Russell Lloyd____
                    Acting individually  Acting for the Court

Date: _December 4, 2018__